DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Regarding Claims 9, 12, 40 and 44. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13-39, 41-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
          The claims recite “calculating, using the measurements in an inversion algorithm a curvature of the second well bore with respect to the first well bore“, but the original disclosure does not provide sufficient detail as to how to calculate the curvature using the inversion algorithm (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). 
         Specifically, various paragraphs in the original disclosure describe the inversion algorithm (such as Paragraph [0033], which states that the inversion algorithm based on the general laws governing FM fields can be used to determine the position of the EM transmitter and curvature of the complete wellbore, etc., Paragraph [0034], using the quality factor to estimate curvature, Paragraphs [0041]-[0042] with optimization algorithm, etc. and Fig. 11, which depicts the inversion process), but said paragraphs and the figure are merely a general description of inversion algorithm, lacking sufficient detail as to how to calculate the curvature. As such, due to the lack of detail, the original disclosure amounts to nothing more than a “wish” or “plan” of using the inversion algorithm to calculate the curvature (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.)

Claims 1-8, 10-11, 13-39, 41-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Based on what was discussed above, the original disclosure at the time of the invention was filed, would not have taught one skilled in the art how to make and use the full scope of the claimed invention without undue experimentation due to lack of sufficient detail in regard to the usage of inversion algorithm to calculate the curvature, including the absence of any specific working examples (see Automotive Tech vs BMW, 84 USPQ2d 1108, 501 F3d 1274,” the specification devotes only one short paragraph and on figure to electronic sensors, and information therein does little more than provide overview of electronic sensor without providing details of how it operates…specification must supply novel aspect of the invention.”)
       Furthermore, using inversion algorithm to calculate the curvature is not well-known, and the original disclosure therefore must disclose how the curvature is calculated using the inversion algorithm (see In re Buschner, 18 USPQ2d 1331, 929 F2d 660, Id., at 1332, “unless the information is well known in the art, the application itself must contain this information.”). Note: if the Applicant believes that using the inversion to calculate the curvature is well known, then the Examiner requests the Applicant to provide the reference accordingly.


Response to Arguments
Applicant's arguments and affidavit filed 10/07/2022 have been fully considered but they are not persuasive.
          In Response, the Examiner respectfully disagrees. Foremost, previous Examiner’s responses to Applicant’s arguments are all maintained, although not reiterated here. Having said that, the limitation “calculating, using the measurements in an inversion algorithm a curvature of the second well bore with respect to the first well bore” is a novel feature of the claimed invention, and the specification must supply the novel aspect, and not the knowledge of one skilled in the art (see Automotive Tech vs BMW, 84 USPQ2d 1108 501 F3d 1274, Id. at 1114 (CAFC, 2007), “ATI argues that despite this limited disclosure, the knowledge of one skilled in the art was sufficient to supply the missing information. We do not agree. In Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (42 USPQ2d 1001) (Fed. Cir. 1997), we stated: “It is the
specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.). For these reasons, the rejections are maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857